Citation Nr: 9934059	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  96-45 456	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUES

1.  Entitlement to service connection for bilateral flat 
feet.  

2.  Entitlement to service connection for bilateral ankle 
disorders.  

3.  Entitlement to service connection for a low back 
disability.  



REPRESENTATION

Appellant represented by:	The American Legion





INTRODUCTION

The veteran served on active duty from February 1980 to April 
1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

The case was previously before the Board in February 1999, 
when it was remanded for medical records, examination of the 
veteran and medical opinions.  The requested development has 
been completed.  See Stegall v. West, 11 Vet. App. 268 
(1998).  The RO granted service connection for tinea 
versicolor.  The veteran did not disagree with any aspect of 
that determination.  The Board now proceeds with its review 
of the appeal of the remaining issues.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Flat feet (also referred to as pes planus) were noted 
when the veteran was examined for service.  

3.  There is no medical record of additional flat foot 
symptoms or chronic changes in foot structure during service.  

4.  There is no competent evidence of increased severity 
during service.  

5.  The flat foot disability did not advance beyond its 
natural progress during service, as per the only medical 
opinion on the subject.  

6.  Arthralgia of both ankles with slight loss of function 
due to pain is the result of injury in service.  

7.  Scoliosis increased in severity, beyond its natural 
progress during service.  

8.  Degenerative joint disease, left L6-S1, had its onset 
during service.  


CONCLUSIONS OF LAW

1.  The claim for service connection for bilateral flat feet 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  A bilateral flat feet disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§§ 101(16), 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.306 
(1999).  

3.  Arthralgia of both ankles with slight loss of function 
due to pain was incurred in active military service.  
38 U.S.C.A. §§ 101(16), 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  

4.  Scoliosis was aggravated in active military service.  
38 U.S.C.A. §§ 101(16), 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.306 (1999).  

5.  Degenerative joint disease, left L6-S1, was incurred in 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In this appeal for 
service connection, the threshold question to be answered is 
whether the appellant has presented evidence of a well-
grounded claim; that is, one that is plausible.  If he has 
not presented a well-grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
the claim because such additional development would be 
futile.  38 U.S.C.A. § 5107; Murphy at 81.  

The appellant's representative has argued that VA has 
expanded its duty to assist the claimant by provisions in its 
manual M21-1, and that the Board should determine whether the 
RO has followed the guidelines therein and remand the appeal 
for further development if the RO has not followed such 
guidelines.  This manual is not supposed to be a substantive 
rule, see Fugere v. Derwinski, 1 Vet. App. 103, 106 (1990).  
The representative has not cited to a court decision that 
holds that the cited portions of M21-1 are substantive rules.  
Consequently, I see no basis upon which to comply with the 
representative's request in this regard.  See Morton v. West, 
12 Vet. App. 477 (1999).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
for certain listed chronic diseases, including arthritis, may 
be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  
Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1999); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  

The rating decisions, statement of the case and supplements 
adequately informed the veteran of the lack of evidence to 
support her claim in accordance with 38 U.S.C. 5103 (West 
1991).  See Robinette v. Brown, 8 Vet. App. 69 (1995); Meyer 
v. Brown, 9 Vet. App. 425, 429 (1996).  The veteran has not 
reported that any other pertinent evidence might be 
available.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  

1.  Service Connection for Bilateral Flat Feet

In determining if there is a well grounded claim for service 
connection for flat feet, the Board notes a diagnosis of flat 
feet in 1999 clinical records.  This meets the requirement of 
evidence of current disability.  

Secondly, the veteran has asserted that the constant wearing 
of boots in service, while marching and doing physical 
training, damaged her feet.  A lay witness is considered 
competent to report injury in service.  

The third requirement for a well grounded claim is evidence 
which connects the current disability to the injury in 
service.  Evidence of a connection raises a medical question 
which requires evidence from a trained medical professional.  
The veteran's claim that there is a connection will not 
suffice.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  In this case, no trained professional has provided a 
medical opinion linking the veteran's flat feet to wearing 
boots, marching or physical training in service.  No trained 
medical professional has identified any additional chronic 
symptomatology in service.  38 C.F.R. § 3.303(b) (West 1991).  
No trained medical professional has linked any continuity of 
symptomatology to a current disability.  38 C.F.R. § 3.303(b) 
(West 1991); see Savage.  

The veteran primarily asserts that flat feet were aggravated 
in service.  The Board has considered the regulations 
specifically dealing with aggravation.  

When the veteran was examined and accepted for service, in 
October 1979, it was noted that she had flat feet, pes 
planus, 2nd degree, asymptomatic.  A veteran is taken to be 
in sound condition when examined for service, except as to 
defects, infirmities or disorders noted at time of 
examination, acceptance or enrollment.  38 U.S.C.A. § 1111 
(1991).  

The veteran entered active service on February 12, 1980.  
Clinical records dated February 20, 1980, show that she 
complained of both ankles being swollen for 3 days.  
Bilateral foot pain was also reported.  No trauma was 
reported.  It was noted that she had flat arches.  Treatment 
included the issue of pads.  

There are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof), and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  Consequently with 
notation or discovery during service of such residual 
conditions (scars; fibrosis of the lungs; atrophies following 
disease of the central or peripheral nervous system; healed 
fractures; absent, displaced or resected parts of organs; 
supernumerary parts; congenital malformations or hemorrhoidal 
tags or tabs, etc.) with no evidence of the pertinent 
antecedent active disease or injury during service the 
conclusion must be that they preexisted service.  Similarly, 
manifestation of lesions or symptoms of chronic disease from 
date of enlistment, or so close thereto that the disease 
could not have originated in so short a period will establish 
pre-service origin.  38 C.F.R. § 3.303(c) (1999).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a) (1999).  

With wartime service or peacetime service after December 31, 
1946 (the veteran has both) clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b) (1999).  

In relation to a claim based on aggravation, the critical 
facts are whether there has been an increase and whether that 
increase was beyond the natural progress of the disease.  

The service medical records do not clearly show an increase 
during service.  There is no medical opinion that the veteran 
had increased disability.  There is no record of any chronic 
increase in the manifestations of the condition.  In February 
1995, shortly before leaving service, the veteran had a 
podiatry examination.  She complained of increased flat foot 
symptoms and problems with the fit of her orthotic inserts.  
She said that they worked well in her work boots but slid 
around in her running shoes.  Objectively, the examiner found 
collapsing Pes Valgo Planus (CPVP) with a depressed arch and 
valgus deformity.  The diagnosis was CPVP deformity.  
Adjustments to orthotics were recommended.  On the April 1995 
retirement examination, the veteran reported pain with 
running and the use of orthotics; the diagnosis was pes 
planus, without a description of its severity.  The service 
medical records simply show that the shoe inserts were 
recommended shortly after the veteran entered service and 
shortly before she left service.  The service medical records 
do not identify any additional chronic symptoms during 
service.  

Further, no physician has expressed the opinion that there 
was aggravation in service.  Where service connection has 
been established and the extent of the disability is at 
issue, a claimant is considered competent to assert increased 
disability.  However, for the initial establishment of 
service connection the Court has consistently required that a 
well grounded claim have some medical support and not rely 
solely on the assertions of the claimant.  See Voerth v. 
West, No. 95-904 (U.S. Vet. App. Oct. 15, 1999).  

The Board's remand put the question to a VA examiner and his 
response was "perhaps."  Perhaps is a may or may not term 
which is speculative and would not justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See Martin v. Gober, 10 Vet. App. 394, 395, 396 (1997); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Such an 
opinion would not be sufficient to provide the medical nexus 
required of a well grounded claim.  

Since there is no medical evidence of aggravation, the claim 
is not well grounded and must be denied.  

If the claim was well grounded, the analysis would move to 
the merits.  As noted above, a preexisting injury or disease 
will be considered to have been aggravated by active service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a) (1999).  In its remand, the Board asked 
the examiner if it was as likely as not that any advancement 
was beyond the natural progress of the disability.  The 
physician responded "No."  That is, the doctor expressed 
the opinion that it was not likely that the pes planus 
advance beyond its natural progress.  This is the only 
opinion on this aspect of the claim.  The Board cannot 
substitute its own unsubstantiated medical conclusions for 
that of the medical evidence of record.  Colvin, at 175; 
Murphy, at 81.  

Consequently, if weighed on the merits, the preponderance of 
evidence would establish that the pes planus did not advance 
beyond its natural progress and the claim would be denied.  
38 U.S.C.A. § 5107(b) (1999).  

The Board notes the veteran's wartime Southwest Asia service.  
The provisions of 38 U.S.C.A. § 1154 (West 1991) help a 
combat veteran establish incurrence at the merits stage of 
the claim adjudication.  They would not assist her to show 
that her pre-existing pes planus advanced in severity, beyond 
it natural progress, during service.  



2.  Service Connection for Bilateral Ankle Disorders

This claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, the veteran has 
presented a claim which is plausible.  There is a current 
diagnosis, the veteran reported injury in service, and a 
doctor linked the current disability to the injury in 
service.  

On the March 1999 VA examination, the diagnosis was 
arthralgia of both ankles with slight loss of function due to 
pain.  Contrary to the assertion in the July 1999 
supplemental statement of the case, arthralgia is a diagnosis 
for which service connection can be granted.  See Myers v. 
Brown, 5 Vet. App. 3,4 (1993); DeLuca v. Brown, 6 Vet. 
App. 321, 322 (1993), 8 Vet. App. 202, 203 (1995).  The 
doctor expressed the opinion that there was some disability 
and provided measurements which disclosed a limitation of 
ankle motion.  

The veteran reported ankle injury in service and the doctor 
expressed the opinion that the current ankle disability was 
connected to injury in service.  As noted above, the Board 
cannot substitute its own unsubstantiated medical conclusions 
for that of the medical evidence of record.  Colvin, at 175; 
Murphy, at 81.  Consequently, the evidence compels the Board 
to find that arthralgia of both ankles was incurred as the 
result of injury in service.  

3.  Service Connection for a Low Back Disability

The veteran has claimed service connection for her back 
disability without specifying scoliosis.  The RO has 
characterized the veteran's low back disorder as scoliosis 
and denied it on the basis that it is a congenital or 
developmental defect.  38 C.F.R. § 3.303(c), 4.9 (1999).  
Scoliosis may be congenital or developmental.  See Eddy v. 
Brown, 9 VA 52 (1996).  It may also be acquired as the result 
of trauma.  See Morton v. West, 12 Vet. App. 477, 479 (1999).  
Whether scoliosis is congenital or developmental, or acquired 
as the result of injury is a medical question requiring a 
response from a trained medical professional.  See Brock V. 
Brown, 6 Vet. App. 343 (1993).  Review of the record does not 
disclose any evidence from a physician or other competent 
medical source which identifies the veteran's scoliosis as 
being solely congenital or developmental.  

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, she has 
presented a claim which is plausible.  All relevant facts 
have been properly developed and no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  

A back disorder was not noted when the veteran was examined 
for service in October 1979.  

The service medical records contain a September 1982 X-ray 
report in which a physician describe asymmetrical 
transitional S-1 vertebra without sclerosis and moderate mid 
lumbar levo-scoliosis.  

A July 1993 X-ray was read by a doctor as disclosing 
scoliosis of both thoracic and lumbar spine.  In the thorax, 
the concavity was to the left and the concavity was to the 
right in the lumbar area.  However, that could be postural 
rather than functional.  The thorax and lumbar studies were 
otherwise negative, according to the physician.  

The July 1993 clinical note shows the veteran complained of 
her back aching following the delivery of her child and the 
assessment was symptomatic scoliosis of both thoracic and 
lumbar spines.  

A consultation report dated in August 1993 shows continued 
complaints of low back pain.  Deep tendon reflexes and motor 
strength were normal.  The spine had a full range of motion 
without complaints.  There was tenderness to the left of 
vertebra L5.  X-rays were reported to reflect a left L6-S1 
pseudo-joint with sclerosis.  The assessment was degenerative 
joint disease, left L6-S1.  

In October 1994, the veteran complained of the onset of low 
back pain while running.  Her file and back history were 
reviewed. The diagnosis was a lumbar strain.  

A March 1995 chest X-ray revealed mild to moderate 
dextroscoliosis.  Mild scoliosis was noted on the April 1995 
examination for separation from service.  

The report of the March 1999 VA examination shows that there 
was no objective evidence of painful motion, spasm, weakness 
or tenderness.  There were no postural abnormalities.  
Musculature of the back was satisfactory.  No neurologic 
abnormalities were detected.  Limitation of motion was 
measured.  The diagnosis was mild scoliotic curvature of the 
spine with no loss of function due to pain.  The examiner did 
not know if the scoliosis existed before service or increased 
in severity during service.  He expressed the opinion that it 
was likely that scoliosis advanced in severity beyond its 
natural progress during service and perhaps degenerative 
joint disease was acquired in service.  

As pointed out above, a veteran is taken to be in sound 
condition when examined for service, except as to defects, 
infirmities or disorders noted at time of examination, 
acceptance or enrollment.  38 U.S.C.A. § 1111 (1991).  
Neither scoliosis, nor degenerative joint disease, nor any 
other back disorder was noted when the veteran was examined 
and accepted for service.  The first evidence of scoliosis 
was reported after the veteran had been in service for more 
than 21/2 years.  No physician or other competent medical 
witness has indicated that the scoliosis was congenital or 
developmental or that it pre-exited service.  See Brock.  On 
the recent VA examination, the doctor expressed the opinion 
that the scoliosis advanced beyond its natural progress 
during service.  The opinion of a trained medical 
professional is particularly probative on the medical 
question raised here.  Applying the applicable law to this 
issue, and resolving reasonable doubt in the veteran's favor, 
the Board finds that scoliosis was aggravated in service.  
38 U.S.C.A. § 5107(b) (West 1991).  

The 1982 X-rays specified that there was no sclerosis.  In 
August 1993 X-rays were reported to reflect a left L6-S1 
pseudo-joint with sclerosis.  The assessment was degenerative 
joint disease, left L6-S1.  Applying the applicable law to 
this issue, and resolving reasonable doubt in the veteran's 
favor, the Board finds that degenerative joint disease, left 
L6-S1, had its onset in service.  38 U.S.C.A. § 5107(b) (West 
1991).  


ORDER

Service connection for bilateral flat feet is denied.  

Service connection for arthralgia of both ankles is granted.  

Service connection for scoliosis and for degenerative joint 
disease, left L6-S1, is granted.  



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals



 


